DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-2, 7-8, 12, and 18 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Dudon (WO2013021141A, for translation purpose, US 20140193271 A1 is used).
Regarding claim 1
Dudon discloses a rotor for a fan (fan blade 10 in Fig 1, Para 0042, blade 10 fastened to a rotary carrier disk, Para 0044 ll. 6-8) of a gas turbine engine (turbine engine blade, Para 0042), comprising: 
a rotor disk (blade 10 fastened to a rotary carrier disk, Para 0044); and 
a fan blade (10) extending radially outward from the rotor disk (Fig 1, Para 0044), the fan blade having a leading edge (16) and wherein the fan blade is formed from a first material (the blade is made of organic matrix composite material, Para 0028 ll. 1-2); and 
a sheath (32 Fig 2, metal coating 32, Para 0049 ll. 1-3) extending along the leading edge (16) of the fan blade (10), the sheath being formed from a second material (metal coating is made of an alloy based on Al or aluminum, Para 0030) different from the first material (composite material), the second material being an aluminum alloy (metal coating is made of an alloy based 
Regarding claim 2
Dudon discloses the rotor of claim 1.
Dudon further discloses wherein an adhesive joins the sheath to the leading edge of the fan blade (foil 60 is fastened to the leading edge 16 by adhesive, then metal coating 32 is deposited onto the foil, Para 0080 ll. 9-14; this indicates that an adhesive joins the sheath/metal coating 32 to the blade).  
Regarding claim 7
Dudon a gas turbine engine (turbine engine blade 10 in Fig 1, Para 0042), comprising: 
a fan section having a disk (blade 10 fastened to a rotary carrier disk, Para 0044 ll. 6-8) and a plurality of fan blades (plurality of blades, Para 0044 ll. 6-8) extending radially outward from the disk, each fan blade having a leading edge (16) and wherein each fan blade being formed from a first material (the blade is made of organic matrix composite material, Para 0028 ll. 1-2) and a sheath (32 Fig 2, metal coating 32, Para 0049 ll. 1-3) extending along the leading edge (16) of the fan blade, the sheath being formed from a second material (metal coating is made of an alloy based on Al, Para 0030) different from the first material (composite material), the 2 63179US02 (U420558US2)second material being an aluminum alloy (metal coating is made of an alloy based on Al, 
a compressor section downstream of the fan section (definition of a gas turbine engine including a compressor, combustor and turbine, https://ahdictionary.com/word/search.html?q=gas+turbine); a combustor downstream of the compressor section; and 
a turbine section downstream of the combustor.  
Regarding claim 8
Dudon discloses the gas turbine engine of claim 7.
Dudon further discloses wherein an adhesive joins the sheath to the leading edge of the fan blade (foil 60 is fastened to the leading edge 16 by adhesive, then metal coating 32 is deposited onto the foil, Para 0080 ll. 9-14; this indicates that an adhesive joins the sheath/metal coating 32 to the blade).  
Regarding claim 12
Dudon discloses a method of protecting a rotor of a fan (blade 10 fastened to a rotary carrier disk, Para 0044 ll. 6-8) of a gas turbine engine, comprising: 
providing the rotor (blade 10 fastened to a rotary carrier disk, Para 0044 ll. 6-8), the rotor having a rotor disk and a plurality of fan blades (Para 0044) extending radially outward from the 
Regarding claim 18
Dudon discloses the method of claim 12.
Dudon further discloses adhesively bonding the sheath to the fan blade (foil 60 is fastened to the leading edge 16 by adhesive, then metal coating 32 is deposited onto the foil, Para 0080 ll. 9-14; this indicates that an adhesive joins the sheath/metal coating 32 to the blade).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

Claims 6, 11, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dudon, as applied to claims 1, 7, and 12 above, in view of El-Aini (7955054).
Regarding claim 6
	Dudon discloses the rotor of claim 1.
	Dudon is silent on wherein the fan blade is made of aluminum.  
	However, El-Aini teaches a fan blade in a gas turbine engine (44 Fig 1) wherein the fan blade is made of aluminum (fan blades 44 made of a high-strength low weight material such as an aluminum alloy, Col 2 ll. 29-30).
	Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to form the fan blade in Dudon to be made of aluminum, as suggested and taught by El-Aini, in order to provide a high-strength and low weight material.
Regarding claim 11
	Dudon discloses the gas turbine engine of claim 7.
	Dudon is silent on wherein the fan blade is made of aluminum.  
	However, El-Aini teaches a fan blade in a gas turbine engine (44 Fig 1) wherein the fan blade is made of aluminum (fan blades 44 made of a high-strength low weight material such as an aluminum alloy, Col 2 ll. 29-30).
	Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to form the fan blade in Dudon to be made of aluminum, as suggested and taught by El-Aini, in order to provide a high-strength and low weight material.
Regarding claim 20
	Dudon discloses the method of claim 12.
Dudon is silent on forming the fan blade from aluminum.  
	However, El-Aini teaches a fan blade in a gas turbine engine (44 Fig 1) wherein the fan blade is formed from aluminum (fan blades 44 made of a high-strength low weight material such as an aluminum alloy, Col 2 ll. 29-30).
	Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to form the fan blade in Dudon from aluminum, as suggested and taught by El-Aini, in order to provide a high-strength and low weight material.

Response to Arguments
Applicant's arguments filed on 25 September 2020 have been fully considered but they are not persuasive.
	i.	Applicant’s argument, pp. 5, that although Dudon teaches the spray coating sheath being an aluminum alloy, Dudon fails to teach the aluminum alloy having the property of “a molecular structure that causes the sheath to shatter or crack upon application of a force to the sheath, wherein the sheath will shatter or crack prior to global deflection or liberation of the fan blade due to the application of the force to the sheath”.
	Examiner respectfully disagrees. In the instant specification, Para 0005 and 0007 indicates that the sheath may be made of a brittle material, such brittle material can be an aluminum alloy. Furthermore, Para 0038 clarifies that “brittle” means a material having a molecular structure causing such material to shatter or crack upon impact, as opposed to bending or deforming. 
Therefore, the sheath material in Dudon, composed of an alloy of aluminum, is the same material as the claimed invention, thus can be reasonably interpreted to be a brittle material, . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741